FILED
                             NOT FOR PUBLICATION                            APR 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAUL U. CUYUN-ROSALES,                           No. 11-73631

               Petitioner,                       Agency No. A030-440-281

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Raul U. Cuyun-Rosales, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law. Delgado-Hernandez v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
697 F.3d 1125, 1126 (9th Cir. 2012) (per curiam). We dismiss the petition for

review.

      We lack jurisdiction to review the agency’s removal order because Cuyun-

Rosales’s conviction for kidnapping under California Penal Code § 207(a)

categorically constitutes an aggravated-felony crime of violence under 8 U.S.C.

§ 1101(a)(43)(F) that renders him removable under 8 U.S.C. § 1227(a)(2)(A)(iii).

See 8 U.S.C. § 1252(a)(2)(C) (eliminating jurisdiction to review removal orders

predicated on convictions for aggravated felonies); see also Delgado-Hernandez,

697 F.3d at 1133 (“[A]n ordinary kidnapping under [California Penal Code]

§ 207(a) is a crime of violence because it results in a substantial risk of force.”).

      Cuyun-Rosales contends that his offense does not categorically constitute a

crime of violence because the statute of conviction is both overbroad and missing

an element of the generic definition of kidnapping. Because this court’s case law

forecloses Cuyun-Rosales’s contentions, they are not questions of law sufficiently

colorable to invoke our jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See Mendez-

Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this

context , . . . the claim [or question] must have some possible validity.” (citation

omitted)); see also Delgado-Hernandez, 697 F.3d at 1127 (“Because [California




                                            2                                     11-73631
Penal Code] § 207(a) is categorically a crime of violence, we need not rely on the

modified categorical analysis.”).

      PETITION FOR REVIEW DISMISSED.




                                         3                                   11-73631